Citation Nr: 1221220	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter was last before the Board of Veterans' Appeals (Board) in November 2010 on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. The RO granted entitlement to service connection for diabetes mellitus and assigned a 10 percent disability rating. The Veteran timely appealed that disability rating and the RO subsequently issued a February 2007 rating decision increasing the initial disability evaluation to 20 percent. However, as the Veteran has not indicated that increased evaluation satisfies his appeal, the matter remained before the Board. The Board remanded the claim for additional development in November 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for hypertension, as secondary to (to include aggravated by) diabetes, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received legally adequate notice and that additional pertinent medical evidence remains outstanding. The appeal must be remanded in compliance with VA's duties to notify to assist.

The Veteran has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet.App. 473 (2006). While this case is in remand status, the RO/AMC must send him a corrective letter.

The record reflects that the AMC mailed the Veteran a letter in November 2010 asking him to complete an authorization form for the release of any pertinent private medical records. Although he did not respond to the letter, he later informed a 2012 VA examiner that he receives private care for diabetes and complications of diabetes from a Dr. John Mudrock. Some letters from that physician appear in the claims file, but there are no treatment records from this physician. While this case is in remand status, the RO/AMC must afford the Veteran another opportunity to submit an authorization form allowing VA to assist him in the collection of pertinent private medical records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. JOHN MUDROCK. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter that meets the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3. Readjudicate the Veteran's claim, to include consideration of any appropriate staged ratings. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim is both critical and appreciated.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



